Citation Nr: 0700112	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-26 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus.

4.  Entitlement to service connection for an eye disorder, to 
include as secondary to diabetes mellitus.

5.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for post-
traumatic stress disorder, peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus, 
and peripheral neuropathy of the lower extremities, to 
include as secondary to diabetes mellitus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having diabetic 
retinopathy or any other eye disorder caused by diabetes 
mellitus.

3.  The veteran has Type II diabetes mellitus for which he is 
prescribed oral medication, insulin and a restricted diet.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service, or proximately due to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  Criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2003, July 2003, and August 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided to the 
veteran in April 2006.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notices were provided prior to the 
appealed AOJ decisions in keeping with Pelegrini.  Although 
notice with respect to the veteran's appeal of the downstream 
issue of entitlement to a higher initial rating for diabetes 
mellitus was not provided until August 2005, the Board notes 
that the Court specifically stated in Pelegrini that it was 
not requiring the voiding or nullification of any AOJ action 
or decision, only finding that appellants are entitled to 
VCAA-content-complying notice.  Thus, the timing of the 
notice with respect to that claim does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  The Board also finds that the 
veteran is not prejudiced by the post-decisional notice given 
in April 2006 because he was specifically advised of his 
rights and responsibilities under the VCAA with respect to 
the downstream issue on appeal in August 2005.  As such, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to timing as well as content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in May 2006.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in April 2006 that he had no 
additional evidence to substantiate his claims and he 
provided a waiver of AOJ review of the current medical 
records obtained subsequent to his May 2006 personal hearing.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran asserts that he has an eye disorder as a result 
of diabetes mellitus or agent orange exposure.  The veteran 
testified before the Board that this disorder began many 
years after his discharge from service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The veteran's service medical records do not include any 
complaints or diagnosis of an eye disorder, although the 
veteran was seen in January 1970 with a complaint that his 
eyes burned and in June 1972 with reddened conjunctiva.  The 
assessment was rhinitis, allergic; hypertrophied tonsils; 
"?sinusitis?"  The veteran was discharged from service in 
1972 without a diagnosis of an eye disorder.  The first post-
service treatment records are dated in 1977 and also do not 
include a diagnosis of an eye disorder.  

As noted above, the veteran has argued that he has an eye 
disorder that developed as a result of his diabetes mellitus 
or to agent orange exposure in service.  However, none of the 
medical evidence has linked an eye disorder to service, to 
include agent orange exposure.  Moreover, although the 
veteran has been seen for complaints of loss of vision over 
the years, the medical records do not indicate that he has 
diabetic retinopathy or any other eye disorder related to 
diabetes mellitus.

The Board notes that the veteran advised VA on several 
occasions that all of his treatment was performed at VA 
facilities.  At his hearing before the Board, however, the 
veteran testified that a private eye doctor diagnosed 
glaucoma.  He further stated that the physician sent his 
records to VA and never related the diagnosed disorder to 
diabetes mellitus.  It is also important to point out that 
the veteran made a claim of entitlement to service connection 
for a burning sensation in his eyes in 1983; that claim was 
denied based on no evidence of an eye disorder shown during 
service and is not here before the Board.  

Upon VA examination in September 2005, there were no findings 
of diabetic retinopathy or any other eye disorder considered 
to be a result of the veteran's diabetes.

Given the evidence as outlined above, the Board finds that 
there is no diagnosis of an eye disease nor of an eye 
disorder that began as a result of diabetes mellitus.  
Although the veteran testified that he was recently found to 
have glaucoma, he also stated that it had not been related to 
his diabetes.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a current eye disease or disorder related to 
diabetes or to the veteran's service, service connection for 
an eye disorder on a direct basis and as secondary to 
service-connected diabetes is denied.  


Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's Type II diabetes mellitus is evaluated using 
criteria found at 38 C.F.R. Section 4.119, Diagnostic Code 
7913.  A 20 percent rating is currently assigned based on 
evidence that the veteran's diabetes is somewhat controlled 
with the use of insulin, oral medication and a restricted 
diet.  The veteran asserts that a rating of at least 40 
percent should be assigned because his activities are 
regulated by his physician.  Under Diagnostic Code 7913, a 40 
percent rating is assigned when there is evidence of diabetes 
mellitus requiring insulin, a restricted diet, and regulation 
of activities; a 60 percent rating is assigned when there is 
also evidence of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated.

The medical evidence shows that the veteran was determined to 
have diabetes in 2002 and he was advised to lose weight, 
restrict his diet and start exercising.  Since that time, the 
veteran has lost approximately eighty pounds and tries to 
avoid foods that cause insulin spikes.  He testified before 
the Board that he had visited an emergency room approximately 
fifteen times since being diagnosed as having diabetes and 
that he was simply monitored and released to his treating 
physician.  There is no evidence, however, of ketoacidosis or 
hypoglycemic reactions requiring actual hospitalization.

Upon VA examination in March 2003, the veteran related having 
limited his diet as directed by his physician but that he had 
not been able to add exercise to his regimen.  The examiner 
simply rendered a diagnostic impression of diabetes mellitus.

The veteran underwent another VA examination in September 
2005.  The examiner reviewed the claims folder, performed a 
complete evaluation of the veteran and determined that the 
veteran had non-insulin dependent diabetes mellitus that was 
not under control.  He noted that the veteran's activities 
were not restricted due to diabetes, but as a result of 
venous insufficiency of the legs and coronary heart disease, 
neither of which were results of diabetes.

The veteran testified before the Board in May 2006 that he 
had experienced some problems with his diabetes management 
due to recent complications following the removal of his 
gallbladder.  He stated that he was to avoid certain 
activities so that he would not overheat in an effort to 
control his diabetes and that he lived in a VA home where all 
of his meals were prepared for him so he could maintain his 
diabetic diet.  Treatment records dated from December 2005 
through May 2006 show extensive treatment surrounding the 
veteran's cholecystectomy, but do not reflect any prescribed 
regulation of activities in order to control diabetes.

Based on the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for diabetes is the 
most appropriate rating for assignment.  Although the veteran 
maintains that he must regulate his activities in order to 
control his diabetes, which is the one criterion needed for 
assignment of a higher rating, the medical evidence does not 
support that contention.  In fact, a medical examiner 
specifically reported in September 2005 that the veteran's 
limited activities were due to disabilities other than 
diabetes.  Thus, absent medical evidence that regulation of 
activities is prescribed to control diabetes, a rating higher 
than 20 percent is denied.  There is no evidence to suggest 
the need for staged ratings.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected diabetes mellitus and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating any exceptional rating factors.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his diabetes and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by insulin spikes has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is also denied on an extra-schedular basis.  


ORDER

Service connection for an eye disorder, to include as 
secondary to diabetes mellitus, is denied.

A rating higher than 20 percent for diabetes mellitus is 
denied.


REMAND

The veteran's service records show that he served in the 
Republic of Vietnam from November 1969 to November 1970.  His 
military occupational specialty is recorded as a cook and he 
received a promotion to an E3 in December 1969 and then to an 
E4 in March 1970, both while serving with Company A of the 
20th Engineering Battalion, Combat.  The veteran was not 
awarded any combat awards or citations.

The veteran was treated in an alcohol detoxification program 
in 1993 and related participating in combat in Vietnam for 
one and a half years during 1965 and 1966.  He testified 
before the Board that he drove heavy equipment in combat 
zones during 1968.  When questioned about the dates of his 
service in Vietnam, he stated that he was exposed to 
mortaring in May through July of 1968 when he was attached to 
the 584th Engineering Company, 2nd Battalion of the 28th.  The 
veteran also submitted written statements with respect to his 
firing his weapon and seeing men killed during a mortar 
attack at Ankai (or Honiko) pass in the summer of 1968.

The veteran's treatment records include a diagnosis of post-
traumatic stress disorder based upon the unsubstantiated 
history of participation in combat during periods when the 
veteran was not even in Vietnam.  Upon VA examination in May 
2005, the examining psychiatrist found that the veteran did 
not meet criteria for a diagnosis of post-traumatic stress 
disorder but had an Axis I diagnosis of dementia with a 
depressed mood and a Global Assessment of Functioning score 
of 40.  In November 2005, the examiner added a statement to 
his examination report reflecting his belief that the 
veteran's physical illnesses, including his service-connected 
diabetes mellitus, contributed to the diagnosis of dementia 
with depressed mood.  The examiner stated that the veteran 
may have previously had post-traumatic stress disorder, but 
that his current presentation was more consistent with a 
diagnosis of dementia.

Given the evidence as outlined above, the Board finds that 
the issue of entitlement to service connection for post-
traumatic stress disorder must be remanded in order to 
clarify the veteran's service record and to determine if the 
veteran has a psychiatric disorder that is caused by either 
his period of service and/or a service-connected disability.  
The record reflects that the veteran has had very different 
presentations during treatment than that at his VA 
examination in May 2005.  Thus, in an effort to properly 
evaluate this veteran, a remand is necessary under 38 C.F.R. 
Section 3.159(c)(4).

Moreover, the issues of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, to 
include as secondary to diabetes mellitus, must also be 
remanded for an additional VA examination.  Secondary service 
connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).   The Court 
has held in that regard that there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Additionally, when aggravation of 
a nonservice-connected disability is proximately due to or 
the result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).

The veteran's representative raised an argument, during an 
October 2004 hearing with a VA Decision Review Officer, that 
the peripheral neuropathy had gotten worse since the veteran 
was diagnosed with diabetes and that he was also pursuing a 
claim of service connection by way of aggravation of a non-
service connected disability by a service-connected 
disability.  A VA examination report of March 2003 includes a 
notation that the veteran's diabetes could have been a mild 
contributory factor in the development of peripheral 
neuropathy, but the examiner did not state whether the 
diabetes aggravated peripheral neuropathy.  Accordingly, 
another VA examination should be conducted on remand to 
determine whether peripheral neuropathy in the lower and 
upper extremities was caused or aggravated by service-
connected diabetes.  

Accordingly, this matter is REMANDED for the following 
action:

1.  Contact the veteran and request that 
he consider the service dates provided by 
the United States Army with respect to 
service in Vietnam.  Request that the 
veteran provide the dates when he was 
exposed to combat situations.  If the 
dates provided coincide with the official 
dates of record, determine if the 
veteran's unit was exposed to mortaring 
in Ankai (or Honiko) Pass pursuant to 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).

2.  If an in-service stressor is 
corroborated by unit history records or 
other service records, prepare a 
statement of the stressor(s).

3.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any diagnosed 
disability.  Provide the veteran's claims 
folder and any statement of corroborated 
in-service stressor(s) to the examiner 
and request that all pertinent medical 
evidence be reviewed.  The examiner 
should render all appropriate diagnoses 
and state whether any disability 
diagnosed is a result of service OR a 
service-connected disability.  The 
examiner should be requested to 
specifically comment on (a) the November 
2005 VA examiner opinion relating a 
diagnosis of dementia to physical 
illnesses, including diabetes, and (b) 
treatment records with the diagnosis of 
post-traumatic stress disorder based on 
unsubstantiated histories provided by the 
veteran.  All opinions rendered must be 
supported by complete rationale.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of peripheral neuropathy of the 
upper and lower extremities.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  Based on a 
review of the claims file and any 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that 
peripheral neuropathy of the lower 
extremities and upper extremities is 
proximately due to, or the result of, the 
service-connected diabetes mellitus.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that peripheral 
neuropathy of the upper and lower 
extremities is permanently aggravated by 
the veteran's service-connected diabetes 
mellitus.  The examiner should note that 
aggravation is defined for legal purposes 
as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  The examiner should also opine 
as to the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that 
peripheral neuropathy of the upper and 
lower extremities is related to service, 
to include but not limited to exposure to 
Agent Orange.  The examiner should 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.  

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
SUSAN TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


